Citation Nr: 0623850	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-12 110A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, evaluated as 
30-percent disabling from September 18, 2000, to December 31, 
2003, and 
10-percent disabling as of January 1, 2004.  

2.  Entitlement to an increased rating for a left knee 
disability, evaluated as 
30-percent disabling from September 18, 2000, to December 31, 
2003, 
10-percent disabling from January 1, 2004, to August 3, 2004, 
and 30-percent disabling from October 1, 2005 onward.  

(At times during 2001, 2004 and 2005, the veteran temporarily 
had a maximum 100 percent rating for his left knee 
disability.)

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to October 
1979.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

Because the claims must be further developed before being 
decided, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC).  VA will notify the veteran 
if further action is required on his part.


REMAND

To clarify the issues on appeal, a discussion of the 
procedural history is warranted.

In an April 1981 decision, the RO granted service connection 
for residuals of a left knee injury and assigned an initial 
noncompensable (i.e., zero percent) rating effective October 
11, 1979.  In September 1998, the RO increased the rating to 
10 percent effective March 30, 1998.

In a March 2000 decision, the RO denied a claim for a rating 
higher than 10 percent for the left knee disability, now 
characterized as a left knee injury with degenerative joint 
disease.  The RO did, however, grant service connection for 
degenerative joint disease of the right knee, initially 
evaluated as 10-percent disabling from August 11, 1999.  In 
October 2001, the RO increased the ratings for the right and 
left knee conditions to 30 percent effective September 18, 
2000.

VA medical records show the veteran underwent arthroscopic 
surgery on his left knee on July 9, 2001, for recurrent 
effusion.

The veteran subsequently filed claims in June 2002 for higher 
ratings for his knee disabilities.

VA examination in April 2003 revealed full range of motion in 
both knees 
(i.e., 0-140 degrees, extension to flexion), albeit with 
pain.  X-rays of both knees were negative.  

In a May 2003 decision, the RO assigned a temporary 100 
percent rating under 38 C.F.R. § 4.30 ("paragraph 30") for 
convalescence following the left knee arthroscopic surgery, 
effective from July 9 to August 31, 2001.  The RO denied an 
increased rating for the right knee disability.  The RO also 
proposed to reduce the ratings for both knee disabilities to 
10 percent based on the April 2003 VA examination findings.  
The veteran was provided notice of the proposed reductions in 
a May 2003 letter.

In a September 2003 decision, the RO reduced the ratings for 
the right and left knee disabilities to 10 percent, effective 
January 1, 2004.

In response, the veteran filed a notice of disagreement (NOD) 
later in January 2004 and the RO sent him a statement of the 
case (SOC) in March 2004.  He perfected his appeal the 
following month by filing a substantive appeal (VA Form 9).  
See 38 C.F.R. § 20.200.

VA medical records show the veteran was hospitalized from 
August 4-6, 2004 and underwent unicondylar left knee 
replacement.

In September 2004, the RO assigned another temporary 100 
percent rating under 38 C.F.R. § 4.30 for convalescence 
following the left knee replacement, effective from August 4, 
2004 to September 30, 2005.  Thereafter, a 30 percent rating 
was assigned under Diagnostic Code 5055 for unicondylar 
replacement of the left knee.  The rating was effective 
October 1, 2005.



In that September 2004 decision, the RO advised the veteran 
that another VA examination would be scheduled within the 
year to determine if a higher 
post-left-knee-replacement evaluation was warranted.  But a 
preliminary review of the record on appeal indicates that no 
such post-operative examination was ever scheduled and/or 
conducted.  Other evidence in the file suggests the veteran 
was homeless at some point during 2004, however, a statement 
in support of claim (VA Form 21-4138) signed by him in 
January 2005 list an address in Portsmouth, Virginia.  So the 
RO should contact him and schedule a follow-up VA examination 
to determine the current severity of his left knee 
disability.

In regards to the right knee disability, the Board notes that 
the last VA examination was conducted in April 2003, more 
than three years ago.  Since the left knee claim is being 
remanded for a VA examination, the Board believes the right 
knee should be examined as well.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (Court determined the Board should 
have ordered contemporaneous examination of the veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of the statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 9 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his right and left 
knee disabilities.  The claims folder 
and a copy of this remand are to be 
made available to the designated 
examiner, and the examiner is asked to 
indicate that he or she has reviewed 
the claims folder for the veteran's 
pertinent medical history.  
The evaluation should include all 
necessary diagnostic testing and 
evaluation, specifically range of 
motion studies, with motion measured to 
the nearest five degrees in all ranges 
of motion.  The examiner should also 
determine whether there is weakened 
movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to such factors.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner also should indicate whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly over a period 
of time.  

In regards to the left knee, 
specifically, the examiner should 
indicate whether there are any chronic 
residuals such as severe painful motion 
or weakness in the affected extremity.

3.  Review the report of the VA 
examination to ensure it contains 
sufficient information in response to 
the questions posed to properly rate 
the right and left knee disabilities at 
issue.  If not, take corrective action.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).



4.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted.  
No action is required by the veteran until contacted.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


